UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4002
FRANCISZEK PIOTR CETERA,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                              (CR-02-2)

                      Submitted: July 25, 2003

                      Decided: August 13, 2003

  Before WIDENER, WILKINSON, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jane Ely Pearce, Research & Writ-
ing Attorney, Raleigh, North Carolina, for Appellant. Frank D. Whit-
ney, United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Christine Witcover Dean, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. CETERA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Piotr Cetera appeals his conviction of one count of possession with
intent to distribute ecstasy and aiding and abetting, in violation of 21
U.S.C. § 841(a)(1) and 18 U.S.C. § 2 (2000); and one count of inter-
state travel to promote and carry on illegal activity and aiding and
abetting, in violation of 18 U.S.C. §§ 1952(a)(3), 2 (2000). Finding
no reversible error, we affirm.

   On appeal, Cetera first argues that the evidence was insufficient to
sustain the jury’s verdict of guilt, specifically that he knew that the
vehicle contained a large quantity of ecstacy. A jury’s verdict must
be upheld on appeal if there is substantial evidence in the record to
support it. Glasser v. United States, 315 U.S. 60, 80 (1942). In deter-
mining whether the evidence in the record is substantial, we view the
evidence in the light most favorable to the government, and inquire
whether there is evidence that a reasonable finder of fact could accept
as adequate and sufficient to support a conclusion of a defendant’s
guilt beyond a reasonable doubt. United States v. Burgos, 94 F.3d
849, 862 (4th Cir. 1996) (en banc). In evaluating the sufficiency of
the evidence, we do not review the credibility of the witnesses and
assume that the jury resolved all contradictions in the testimony in
favor of the government. See United States v. Romer, 148 F.3d 359,
364 (4th Cir. 1998). Our review of the record convinces us that the
evidence was sufficient to establish Cetera’s guilt.

   Cetera next argues that the district court abused its discretion in
refusing to allow him to retake the stand after he completed his testi-
mony and testify regarding alleged prior consistent statements. We
review a district court’s rulings admitting or excluding evidence for
an abuse of discretion. United States v. Carter, 300 F.3d 415, 423 (4th
Cir. 2002), cert. denied, 123 S. Ct. 1253 (2003). We conclude that the
district court did not abuse its discretion in enforcing its rule placing
                       UNITED STATES v. CETERA                       3
limits on direct and cross-examination of witnesses, or in concluding
that the statements in question were not admissible as prior consistent
statements.

  We therefore affirm Cetera’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED